William H. Rehnquist: We'll hear argument now on number oh one seven fourteen, Utah versus Donald L Evans, Secretary of Commerce. Mr. Lee. [Inaudible]
Thomas R. Lee: Mr. Chief Justice and may it please the Court. For most of the history of the census of the American population, that census has been conducted by means of an actual count unaltered by any methods of statistical estimation. At the time of the first census of seventeen ninety, James Madison noted that this was the way required by the Constitution and ever since then, that requirement is employ- been implemented by Congress in the Census Act. The question presented in this case is whether the Census Bureau acted unlawfully in departing from that longstanding historical tradition by using the method of estimation called hot-deck imputation in the two thousand apportionment count. Ninety-nine point six percent of the two thousand apportionment count was comprised of actual data compiled by census enumerators in two phases. First, a mailing sent to all addresses on a master address file, and second, as many as six follow-up visits. Imputation added an additional point four percent to that count, one point two million statistically generated persons were added to the apportionment count by means of a statistical estimate. Th- The basic essence of the estimate was to say the six hundred and twenty thousand addresses that the Census Bureau was unable to enumerate are assumed to have estimated to have the same number of occupants as their next door neighbor...
Sandra Day O'Connor: Mr. Lee, I I would like to ask you to address early on whether this injury that Utah alleges to have suffered is redressable in any fashion. Things have happened since the census was taken. North Carolina presumably has drawn districts and has gone quite far down the road in reliance on the census. The President has turned over the numbers and so forth. How can this be redressed, do you think, now?
Thomas R. Lee: I I suppose, Justice O'Connor, that there are two aspects of your question if I'm understanding it. One of them would be a a redressability standing question. That's a question as the Solicitor General notes that has already been decided by this Court both in Franklin and in Montana...
Thomas R. Lee: with regard to... Well, there's...
Sandra Day O'Connor: jurisdiction, but I don't know that we have really addressed the redressability issue fully in prior cases.
Thomas R. Lee: It it would have been impossible, Justice O'Connor, for Utah to have brought a challenge prior to the census.
Speaker: indicated...
Sandra Day O'Connor: why is that? I mean, you knew, did you, that the Census Bureau planned to use it?
Thomas R. Lee: Yes.
Speaker: knowledge.
Sandra Day O'Connor: had an injury.
Thomas R. Lee: We wouldn't have had an injury, and in fact as the Census Bureau itself indicates, there would have been no way even to have anticipated that imputation would have had this...
Speaker: effect.
William H. Rehnquist: you have no incentive to bring a challenge until you know that you are losing a congressional seat, I...
Speaker: suppose.
Thomas R. Lee: That's exactly right.
Anthony M. Kennedy: Well, was there a window of time between completion of the census and the the submission of the numbers to the President where you could have sued? How long was that period of time?
Thomas R. Lee: the that was , the the time line is that the Secretary must submit the numbers by the end of the calendar year to the President, and then the President must submit those numbers within seven days after the first day of of the Congress.
Anthony M. Kennedy: Well well, if you prevail, what's what's supposed to happen?
Thomas R. Lee: The remedy that we're asking for, Justice Kennedy, is simply a declaration and an injunction to the Secretary of Commerce directing the Secretary to issue a new apportionment count free of the statistical estimates that we believe are unlawful under the Census Act and under the Census Clause of the Constitution.
David H. Souter: Well, what's su- supposed to happen under the Act? I mean, the act, I went back and read the Act last night.
Thomas R. Lee: And I think, Justice Souter, that's effectively North Carolina's argument.
Speaker: token...
David H. Souter: I I will presume that, too, but that was four justices, and there there wasn't a specific discussion of of what is supposed to happen under the statute, even assuming the President sort of takes counsel from our opinion.
Thomas R. Lee: And and the other opinion in that case, Justice Souter, that also addresses this issue was Justice Stevens' concurring opinion, for a separate four-justice concurrence on this issue, and his analysis was in fact that the statute would require the President to conform to a revised count that the Secretary might present in conformity to...
Speaker: a decision of this Court.
David H. Souter: He said and as you know, I I I joined his opinion.
Speaker: Why...
David H. Souter: will they, I mean, it it's it seemed so to me at the time but it's a real issue in this case, as to whether the the statute which is which is geared to delivery of information at certain times can in effect reverse itself.
Thomas R. Lee: The other point that Justice Stevens made in his concurring opinion, Justice Souter, which I think is critical on this issue, is that the time deadlines under the statute can be understood only to trigger, o- o- only with regard to the issue of ripeness.
Speaker: and hide the issue...
Antonin Scalia: tho- those are not cases where after, the after the deadline provisions, you have a, r- m- a a basic change in, in in in the court's role, that after the deadline in this case, you are going to have to, the court is going to have to issue an opinion that purports to bind the President.
Thomas R. Lee: Yeah.
Speaker: point.
Anthony M. Kennedy: But I mean that's, that's even worse.
Thomas R. Lee: Well, the, the the order would go to the Secretary.
Ruth Bader Ginsburg: Mr. Lee, do...
Speaker: Well what what if if I if I may...
Anthony M. Kennedy: just a- what what's what's what's your closest case to show that a a declaration of this kind satisfies s- the requirement of redressability?
Thomas R. Lee: Well, I I believe it's Franklin, Justice Kennedy...
Anthony M. Kennedy: Par- excuse me.
Thomas R. Lee: Well the the...
Speaker: the Franklin was...
Anthony M. Kennedy: fractured opinion...
Thomas R. Lee: W- one understanding consistent with Justice O'Connor's opinion in Franklin would be that of a declaratory judgment.
Speaker: Well, it it it it...
William H. Rehnquist: does bind the parties in a certain extent.
Thomas R. Lee: That's right, Mr. Chief Justice, and I and I think that that's consistent again with with Justice O'Connor's plurality opinion in Franklin.
Speaker: [Inaudible]
Antonin Scalia: We've we've never held that a declaratory judgment will issue where the Court has no power to to compel the action that the that the declaratory judgment describes.
Thomas R. Lee: Well, Justice Scalia, but I think there are two alternative theories.
Speaker: But the secretary might repres-
John Paul Stevens: also that whether or not the President would respond, at least the Secretary would have a have a duty to do something in response to our order.
Thomas R. Lee: That's exactly...
Speaker: right, Justice Kennedy...
Ruth Bader Ginsburg: common that in in suits the President is not named, and the Secretary is.
Thomas R. Lee: The final step, Justice Ginsburg, in this process, is for the clerk of the House of Representatives to forward to the states a certificate that shows how many seats in the House of Representatives they're entitled to after the clerk receives the revised numbers from the President.
William H. Rehnquist: You only have a certain amount of time, Mr. Lee.
Thomas R. Lee: Well, the the actual enumeration clause of the Constitution would require an actual count, and...
William H. Rehnquist: Okay.
Thomas R. Lee: Yes, they do, Mr. Chief Justice, and one of the reasons is that the mere fact that there are lights on and and cars there doesn't tell us that this is anyone's usual place of residence.
Speaker: But do- but doesn't con-
William H. Rehnquist: It doesn't confirm it but i- is isn't it a permissible inference for the census takers?
Thomas R. Lee: Well, at some point a census taker may make a conclusion, if it's based on information specific to an individual household, may make a conclusion that a household is in fact occupied.
Speaker: and that's what...
David H. Souter: Would you, on that theory, would you agree that although they may not impute a number beyond one, it would be fair for them at leaf at least to count it as one? Because they start out as I understand it with a in affect a report from post office saying you know this is a house at which somebody lives.
Thomas R. Lee: Justice Souter, they they don't start out with a proposition that this is a house and somebody lives there.
David H. Souter: Well, doesn't an an address usually mean somebody lives there, at least if we can establish that it's a residential neighborhood?
Thomas R. Lee: Not necessarily, for a number of reasons.
Sandra Day O'Connor: What percentage of homes in the United States when they take the census turn out to be vacation or second homes?
Thomas R. Lee: I I don't have that number handy off the top of my head, Justice O'Connor.
Speaker: unrelated...
Sandra Day O'Connor: e- techniques apparently treat all the dwellings that are identified as residences to be counted? They don't discount for a percentage that are vacation homes?
Thomas R. Lee: No.
Stephen G. Breyer: That that's saying that they're doing it bad.
Thomas R. Lee: I think not.
Speaker: [Inaudible]
Stephen G. Breyer: Now, why not?
Speaker: and they make an...
Stephen G. Breyer: assumption that if the pizza man delivers pizza to the place and people eat the pizza, IE at least it disappears, that there is someone in the house? Can they make that assumption?
Thomas R. Lee: The- they cannot, Justice...
Speaker: Breyer. People...
Stephen G. Breyer: the assumption about the pizza man.
Thomas R. Lee: No.
Speaker: What...
Stephen G. Breyer: there's a sign in front that says this is not a vacation home.
Thomas R. Lee: Well then I suppose I suppose under those circumstances, then we'd have...
Speaker: Fine. Once you're down that,
Stephen G. Breyer: once you're down that road, then you're then then I can easily construct examples where the imputation is absolutely as strong.
Thomas R. Lee: No.
Stephen G. Breyer: You know have to take that position.
Thomas R. Lee: I I think it's important, though, to to answer your question, Justice Breyer, to to go back to the baseline of the House of Representatives decision.
Speaker: here's why.
William H. Rehnquist: Are you suggesting, Mr. Lee, that the Census Bureau goes about this thing in in a way, s- say supposing you have a lake in northern Wisconsin where the temperatures get down to about forty below in the winter.
Thomas R. Lee: Well, i- if they know that there's somebody who's living there, they have to find out whether the somebody who's living there lives there as as his usual place of residence, or that person doesn't count in the apportionment count.
Speaker: going...
Sandra Day O'Connor: under the imputation method as I understand it, the assumption is made that if a house is there, that it is a residence, and a second assumption is made that the number of occupants will be that in in a general geographic area of other homes.
Thomas R. Lee: That's right.
Anthony M. Kennedy: I'm I'm I'm curious both in your argument here this morning and in the brief, I I think both parties seem to assume that the key question is whether or not this is sampling.
Thomas R. Lee: Our position is, Justice Kennedy, that any method that takes information from a part of the population to make an inference about the whole is a is a method of sampling and is prohibited.
Speaker: example.
Thomas R. Lee: It it it's called the method of of quality assurance, and i- at the quality assurance phra- phase, what the Bureau does is to randomly send out enumerators to given census tracts to try to find the tracts where there are a large number of errors, where the enumerators may have made a lot of mistakes.
Speaker: What a what a what a...
William H. Rehnquist: about a house where they have not been able to find anybody to talk to, no returns sent back, so they go to the people next door and they say is there anybody living in that house and the person next door says yes, there are two people.
Thomas R. Lee: That is permissible under our theory.
Anthony M. Kennedy: But...
Speaker: but...
Anthony M. Kennedy: but but the Act refers both to sampling and to other methods of statistical adjustment.
Thomas R. Lee: Well, there may be another way to to get there, Justice Kennedy, but my understanding under the statute is that Section one ninety-five prohibits the statistical method known as sampling.
David H. Souter: Yeah.
Thomas R. Lee: I- in fact, Justice Souter, that is not a distinction.
Speaker: the House of Representatives case.
David H. Souter: it it it wouldn't in a literal sense if you were simply making one imputation at a time, but you were making a long series of imputations from the one sample, in this case, the one house.
Thomas R. Lee: But Justice Souter, once you pool all of the individual housing units together, the six hundred and twenty th- seven six hundred and twenty thousand, rather, of these housing units that were used to estimate the six hundred and twenty thousand addresses that we know nothing about after six follow-up visits, that's your sample.
Speaker: That's your group.
David H. Souter: isn't six hundred and twenty to tell you about just any random six hundred and twenty.
Thomas R. Lee: Mathematically it seems to me, though, Justice Souter, we get to the same end.
David H. Souter: Yeah, but that, I mean that would be true about any inferential conclusion.
Thomas R. Lee: It it is also true, however, Justice Souter, of the method struck down by this Court in the House of Representatives case.
Speaker: Mr. Lee, go...
Sandra Day O'Connor: Well Mr. Lee as I understand it, the imputation method that was actually used after the two thousand census has the effect of counting non-households as households in some instances.
Thomas R. Lee: That's correct, Justice O'Connor.
Sandra Day O'Connor: And it counts one household several times in some instances.
Thomas R. Lee: That's correct, because some of...
Speaker: Yeah, all right.
Sandra Day O'Connor: And it's and the imputation is not based on the nearest neighbor.
Thomas R. Lee: Well, ordinarily, as I understand it, it is the nearest neighbor address that's used to estimate or impute the address about which we know nothing.
Speaker: That's not...
Sandra Day O'Connor: That's not my understanding, but we can explore that with the other side.
Thomas R. Lee: That's exactly right and and of course the scale of the practice is beside the point.
Stephen G. Breyer: Well, it that they say it isn't beside the point.
Thomas R. Lee: Well, Justice Breyer, let me mention two reasons why that distinction doesn't get them anywhere.
Speaker: All right we have the statistical definition...
Stephen G. Breyer: but my question was directed at a particular problem that, if I take your approach I can't get myself out of.
Thomas R. Lee: The the problem with the distinction is, another problem with the distinction is that it's clear that it would permit the Census Bureau to replicate the nineteen ninety-seven plan.
Speaker: I don't understand...
Antonin Scalia: the the pizza man.
Speaker: No, no it goes from the whole to the parts.
Antonin Scalia: it's it's not the same kind of inference that that is done by what yo- what by what you say is sampling mainly, im- im- imputing information that belongs to a part to the whole.
Thomas R. Lee: Yeah m- maybe, Justice Scalia and Justice Breyer, maybe I missed the pizza man example, but but that may well, the that may well be a a a distinction.
Sandra Day O'Connor: I didn't think the imputation involved any actual things like looking at, when pizza was delivered.
Speaker: That's what's going on.
Thomas R. Lee: That's precisely right, Justice O'Connor.
Speaker: ninety-seven.
Ruth Bader Ginsburg: Lee, didn't it prove out that, a- after, that in the majority of these cases, something like seventy-five percent, that th- they know for sure that these were houses where people lived?
Thomas R. Lee: A- Actually not, Justice Ginsburg.
Ruth Bader Ginsburg: But you don't have a n- negative showing, either, that that it wasn't accurate? And it there was something Justice O'Connor said, and and I'm not sure that I fully understand it.
Thomas R. Lee: That's right.
William H. Rehnquist: Very well, Mr. Lee.
Walter E. Dellinger, III: May it please the Court, because North Carolina believes s- very strongly that the right time to challenge the Census Bureau's planned use of a statistical method is before rather than after the census is completed, and let me begin...
Speaker: by addressing...
Sandra Day O'Connor: how could i- the challenge have been brought before Utah knew that the imputation figures caused this problem?
Walter E. Dellinger, III: Under your decision in House of Representatives, I think on...
Speaker: page...
Walter E. Dellinger, III: three thirty-two, you note that citizens of Utah, you didn't specify the state, but citizens who anticipate that the use of a method like imputation, as suburbanites might, would dilute their intrastate districting representation, are specifically said in House of Representatives to have authority to bring that suit.
Speaker: response to...
William H. Rehnquist: you can't bring a suit before you know what what's going on.
Walter E. Dellinger, III: Yes, you can, Mr. Chief Justice.
Speaker: But Mr. Dellinger,
Ruth Bader Ginsburg: a state can't, are you suggest there are suburban people, city people, a state can't, until it knows what the result is going to be, and Congress used the words any aggrieved person.
Walter E. Dellinger, III: Justice Ginsburg, that is correct, if a state is unable to show, does not have the experts about a forthcoming census that is unable to demonstrate that it will be aggrieved.
Speaker: But they are...
Ruth Bader Ginsburg: aggrieved at the end of the line.
Walter E. Dellinger, III: They are now, but my point is that if Utah had been watching this carefully, and as you know, many states were involved in the ninety-seven litigation as amici and otherwise.
Speaker: But he had no incentive...
Antonin Scalia: He had no incentive to do so.
Walter E. Dellinger, III: I understand...
Speaker: that, Jus-
Antonin Scalia: he could have gotten a s- a stalking horse to, some suburbanite to bring the suit but he had no no notion that it there was any reason to do that.
Walter E. Dellinger, III: It seems to me that that is i- i- e- i- exactly correct, but that it's it's exactly why any governor, major city mayor or others, these citizens, that those who brought suit in nineteen ninety-seven and did not include this, i- suburbanites are going to hurt, would want to sue, could bring the suit, but in any event, they could also participate in the Bureau's process.
Sandra Day O'Connor: Is there a statutory time period for people to challenge the the Census Bureau proposed techniques before the census is taken? Is there some provision whereby that challenge can be made?
Walter E. Dellinger, III: Yes.
Sandra Day O'Connor: Mhm.
Walter E. Dellinger, III: and that suit allows aggrieved parties to bring suit when the census produces its plan.
Speaker: certainly at least...
Sandra Day O'Connor: but i- is it a fact that somebody is aggrieved when you are at the stage of the Census Bureau just saying this is what I plan to do?
Walter E. Dellinger, III: Yes.
Sandra Day O'Connor: Mhm...
Walter E. Dellinger, III: that's exactly how it worked in House of Representatives, if you do that plan, we expect that our district will be diluted.
Speaker: The...
Speaker: the l-
William H. Rehnquist: does the law provide for some sort of administrative hearing be- before the Census Bureau, some sort of an exhaustion requirement? I thought that's what you were suggesting.
Walter E. Dellinger, III: Yes.
William H. Rehnquist: Bu-
Speaker: but you say...
William H. Rehnquist: now the Bureau, i- i- i- is is that well publicized? Is there some person you can go to in the Bureau and say I don't like what youre doing?
Walter E. Dellinger, III: Yes.
Stephen G. Breyer: Seems unfair to Utah, though, to say that they are supposed to bring a suit before they know they have been hurt and why.
Walter E. Dellinger, III: Justice Breyer, those who sued in the House of Representatives litigation had a very thin basis for knowing that they would be adversely affected.
Speaker: Well, of course,
Stephen G. Breyer: sometimes you could guess in advance, but a lot of times you couldn't, and it's important that there be a fair method that treats states fairly.
Walter E. Dellinger, III: I...
Speaker: So why,
Stephen G. Breyer: why would it be fair, any way, to cut off those states that don't know they've been treated unfairly and hurt, until they find out later?
Walter E. Dellinger, III: And here's why.
Ruth Bader Ginsburg: Bis- Mr. Dellinger, you have recognized that your argument is, a state in the position of Utah that can't project what the returns will be, does not have, does not qualify as an aggrieved person at the only moment in time when it can say that it it's aggrieved.
Walter E. Dellinger, III: Yes.
Antonin Scalia: Are are you sure they were not aggrieved at the beginning? I'm I'm surprised that you I mean, i- is it not an aggrievement for the State of Utah or for any state that its districts are distorted? Even if it doesn't doesn't lose, you know, congressmen for to another state, isn't the distortion of the districts within that state b- a grievance of that state?
Walter E. Dellinger, III: That is a very helpful answer, and that is not a very helpful suggestion.
Speaker: court...
Sandra Day O'Connor: before you go on to the merits, you have nothing else to say then about justiciability? I mean, let's suppose they can file a suit.
Speaker: Wh- what's the remedy...
Sandra Day O'Connor: going to be at the end of the day at this stage?
Walter E. Dellinger, III: Oh, at this stage?
Sandra Day O'Connor: Yeah.
Walter E. Dellinger, III: Justice O'Connor, that is a very good question.
Speaker: [Inaudible]
William H. Rehnquist: of what,
Speaker: I'm sorry...
Walter E. Dellinger, III: Justice Rehnquist.
Sandra Day O'Connor: Mr. Dellinger, this isn't really a use of proxy information.
Walter E. Dellinger, III: Yes, it...
Speaker: is.
Sandra Day O'Connor: have to be realistic about that.
Walter E. Dellinger, III: Yes, it is a statistical method a- by which you take, when you have a known established household address, the information from the you know basically the next door neighbor, somewhat refined, Justice O'Connor, d- the the next door neighbor that was a nonresponding household of a similar type and they found over the years that that information is more reliable than zero.
Speaker: That's just part...
Sandra Day O'Connor: of it.
Walter E. Dellinger, III: It imputes only to known addresses.
William H. Rehnquist: Thank you, Mr. Dellinger.
Speaker: Mr. Chief Justice and may it please the Court.
Anthony M. Kennedy: Do you agree that that's a statistical methodology or is it just a method of making deductions from circumstantial evidence?
Speaker: We agree that it is a statistical methodology, Justice Kennedy, and it's very important in that context to focus on the words of the statute.
Speaker: Well I thought the statute...
Anthony M. Kennedy: also said that statistical adjustments pose a risk.
Speaker: It does not say that.
Stephen G. Breyer: Wh- why why, just out of curious- I mean, I'd like to understand this better.
Speaker: Well, yes, I think that's an extension of it.
Speaker: count...
Speaker: the space and impute it im- impute the size of the space...
Speaker: yes...
Speaker: by the book that is...
Speaker: immediately next to it.
Stephen G. Breyer: Why is it called statistical? Why isn't that just ordinary inference? W- w- why is why why why did you you said we do it statistically? What's statistical about...
Speaker: it?
Speaker: I'm not sure.
Speaker: count it possibly can.
William H. Rehnquist: heads of household have been used as proxies.
Speaker: That's correct, Mr. Chief Justice, and that's that's was the way it was done in seventeen ninety.
William H. Rehnquist: That doesn't seem too statistical sir.
Speaker: Well, it's it's not necessarily t- statistical.
Sandra Day O'Connor: Yeah, on the merits, I think i- we have to know whether this so-called hot-deck imputation is a form of sampling.
Speaker: It well it...
Speaker: it...
Sandra Day O'Connor: it appears that it might well be.
Speaker: Well, Justice O'Connor, the expert agency to which Congress delegated this broad authority doesn't believe so.
Sandra Day O'Connor: Why do we call it hot-deck?
Speaker: Hot-deck...
Speaker: imputation is distinguishable from cold-deck imputation in the sense that information from the most current census and the actual neighborhood, the most current available information for the actual census that's being developed is being used.
Antonin Scalia: Of course, against all of that, and I'm I'm not sure why we should give deference to the agency here.
Speaker: They have but well, they have what this and as a matter of fact, in in the unanimous decision of this Court in the Wisconsin case six years ago, the court said substantial deference should be owed to the agency.
Antonin Scalia: There's a lot of water over the dam since six years ago.
Speaker: But the reasoning of the Court, I would submit, is...
Speaker: I was...
Antonin Scalia: refer to Meade in particular.
Speaker: Justice Scalia, and and not only the Wisconsin case, but the other decisions of this Court which have considered census have suggested that the framers of the Constitution by using the word enumeration didn't mean a particular method by which the census would be conducted, nor did it wish to constrain both the Congress and to whom whom whomever the Congress may delegate...
Speaker: [Inaudible]
Antonin Scalia: Even sampling, presumably.
Speaker: Presumably.
Antonin Scalia: Pretty accurate...
Speaker: Poss- Possibly Justice Scalia. But we're nowhe- we're not remotely close to...
Speaker: that and this is not remotely sampling...
Speaker: Is is...
Anthony M. Kennedy: is this remotely estimation?
Speaker: This is not remotely estimation.
Speaker: that the gross estimation...
Antonin Scalia: Why isn't it estimation? You...
Speaker: you...
Antonin Scalia: estimate that there are so many people in this house because the house next door to it has that many people.
Speaker: You don't call that estimation?
Speaker: In each of these cases, Justice Scalia, the words can be changed and and added to, but the process that by which the framers analyzed this in the in the f- in when framing the Constitution, the very first House of Representatives was assigned according to an estimation, and the words actual enumeration were used e- to compare an actual count, an effort to find the actual number of people by indulging in a...
Speaker: process...
Anthony M. Kennedy: that's why I asked about estimation is y- you say there's a difference in an estimation and a deduction, I suppose.
Speaker: What what I think the Constitution imports with reto- respect to the term actual enumeration, is an effort to go out and find a count.
Speaker: that they...
Antonin Scalia: think sampling Sampling would have been okay as far as the Constitution is concerned? Real, real sampling?
Speaker: I I I think that...
Antonin Scalia: the state and just guess that the other third is pretty much like that.
Speaker: Well, we're not remotely close to that here.
Speaker: but with respect...
Antonin Scalia: but your argument is that since enumeration doesn't mean anything except census, sampling would be okay.
Speaker: From from the standpoint of the Constitution, I think a reasonably good argument could be made and the Government has in the past made it, that sampling if it's if it if it is consistent with the process of an attempt to find an actual count utilizing...
Speaker: sofisticated...
Speaker: accurate r- and non-manipulatable techniques...
William H. Rehnquist: Surely the term actual, though, before the word enumeration, is narrows the idea the the enum- , what might otherwise be an enumeration.
Speaker: I I believe it does and and I think, Chief Justice, the District Court in this case distinguished actual actual enumeration from the conjectural apportionment that a- [NO AUDIO] House of Representatives.
Speaker: cer-
Antonin Scalia: wasn't bad that's that's that's not the issue.
Speaker: Well, we we...
Speaker: felt...
Antonin Scalia: do, do, is it your position that the Pre- that the President will have to do whatever, whatever, accept whatever revised census figures are submitted to him by , by the Secretary?
Speaker: If this Court is to, or- s- determines that the process by which the two thousand census was conducted was inconsistent with the statute or inconsistent with the Constitution and orders the Secretary to take out the imputed...
Antonin Scalia: Right.
Speaker: numbers and deliver a different piece of information to the President...
Antonin Scalia: Right.
Speaker: the President will transmit that certificate or that certified, those certified results to Congress for the process.
Antonin Scalia: he he...
Speaker: the President will do what this Court assumed in those cases that the President would...
Speaker: He...
Antonin Scalia: he he's oh you he's told you that that that's what he'll do?
Speaker: The President will...
Antonin Scalia: See s- because I sort...
Speaker: of wouldn't. I...
Antonin Scalia: sort of wouldn't want to make the people of North Carolina mad by taking away one of their representatives.
Speaker: say,
Antonin Scalia: look at this judgment of the Court, doesn't run against me.
Speaker: The President is willing to...
Speaker: accept the import, not only of the Franklin and the other decision that we referred to, but also if this Court decides that the process was unconstitutional or inconsistent with the statute, the President will accept that, this Court's judgment in that respect...
Speaker: and act according...
William H. Rehnquist: then if if another, if the next President comes along, we have another case like this,
Speaker: Well...
William H. Rehnquist: and the next President tells his Solicitor General, I will not accept it, then we come out differently.
Speaker: Well, if, if f- for for that reason, Mr. Chief Justice, the Court decides that that is not the kind of result that this Court can issue, because of that possibility, we'll accept that result as well.
John Paul Stevens: Mr. Olson, you are saying we can presume the President will obey the law?
Speaker: Yes, Justice Stevens.
Anthony M. Kennedy: But what happens after that? He transmits to the c- to the Congress, I take it the clerk of the Congress says not certified, or the of the House has not certified the results yet? Or...
Speaker: I'm not sure of the answer to that question.
Speaker: certification...
Speaker: if that should occur.
Antonin Scalia: Wait, you you say you presume the President will obey the law.
Speaker: works works...
Antonin Scalia: you are accepting the position that the President must, even if he didn't want to, that the law requires him to transmit what whatever the Secretary gives him, is that right?
Speaker: What we're sa- what we're...
Speaker: saying...
Antonin Scalia: answer that question yes or no.
Speaker: and he has no...
Antonin Scalia: no, no objection?
Speaker: I only can answer it this way, Justice Scalia.
Speaker: transmit that...
Antonin Scalia: is not the question I asked.
Speaker: General Olson. The question...
Antonin Scalia: I asked is whether, you s- you say the President will obey the law.
Speaker: takes. Is...
Antonin Scalia: that correct?
Speaker: If it is based upon a decision by this Court that that the Court has the power to issue...
Speaker: issue...
Antonin Scalia: to tell the Secretary that le- let's assume we we we say we have the power to tell the Secretary does does the President acknowledge that he is bound by law to transmit whatever figures the Secretary gives him?
Speaker: I think that that that would only occur in the context of this Court's decision.
Speaker: If not, he's not bound by law and I don't think you are going to...
Antonin Scalia: give that away.
Speaker: We're I don't think we need to or give anything away, Justice Scalia.
Antonin Scalia: Fine.
David H. Souter: You seem to be accepting Marbury and Madison.
Speaker: Let me just summarize because my time is about up.
Speaker: conducted.
William H. Rehnquist: your time by two minutes.
Speaker: Thank you, Mr. Chief Justice.
William H. Rehnquist: Thank you, General Olson.
Thomas R. Lee: Thank you, Mr. Chief Justice.
Speaker: to...
Sandra Day O'Connor: what we said in the Wisconsin versus New York case referred to by your opponent, Mr. Dellinger.
Thomas R. Lee: I I'm...
Speaker: I'm not quite following...
Sandra Day O'Connor: to this very kind of action, this imputation, and indicated that that was vastly different from the broader statistical?
Thomas R. Lee: Yeah, I I I don't believe that was an issue in that case, first of all, Justice O'Connor.
William H. Rehnquist: Thank you, Mr. Lee.
Speaker: The case is...
William H. Rehnquist: submitted.
The Marshal: The honorable court is now adjourned until Monday next at ten o'clock.